EXHIBIT 10.1

 
 
Labor Contract
 


 


 
Party A: New Oriental Energy & Chemical Corp. 
 
Address o  Xicheng Industrial Zone of Luoshan, Xinyang City, Henan Province, The
People’s Republic of China
 
Party B :          Ben Wang           Gender:              Male            
 Date of Birth:            1973                       
 
 
ID No.:                                            Educational
Level:              PHD                       
 
Email Address: wangben@hotmail.com
 
 

--------------------------------------------------------------------------------


This contract is made by and between the employing work unit (hereinafter
referred to as “Party A”) and the laborer (hereafter referred to as “Party B”)
on the principle of voluntaries and equality through mutual negotiation in
accordance with Labor Law of the People’s Republic of China and other relevant
prescriptions with a view to establish labor relationship and make clear the
respective rights and obligations between the parties hereto.
 
 
ARTICLE ONE TERM OF LABOR CONTRACT
 
The term of contract shall be 5 year(s) from this 1st day of April (month), 2007
(year) to this 30th day of March (month), 2012 (year) including the probation
period of month(s).
 
 
ARTICLE TWO SCOPE OF WORK
 
As per requirements of production (work) and after assessment, Party A hereby
desires to recruit (engage/employ) Party B as worker of its enterprise (work
unit). Party B hereby agrees to work at the post of Chief Financial Officer and
the branch of work for Party B shall be Head office of New Oriental Energy &
Chemical Corp. .
 
Party B should fulfill both the quantity index and the quality index assigned
for its post.
 
ARTICLE THREE SOCIAL INSURANCE AND WELFARE
 

1.
Party A and Party B must carry social insurances as required by law and pay the
social insurance premiums in accordance with stipulations of relevant policy.
Party A shall be responsible for handling the payment of insurance premiums.

 

2.
If Party B contracts an occupational disease or work-related injury or suffers
an illness or non-work-related injury, the medical treatment, hospitalization,
alimentary allowances, funeral expenses and pensions for his or her direct
descents and the treatments after the medical care for Party B shall be granted
and treated in accordance with relevant regulations of the State and local
authorities.

 

3.
Party B is entitled to enjoy legal official holidays and festivals. Should Party
B be a female, Party A shall act in accordance with prescriptions concerning
protection of female workers to maintain physical health of the female worker.

 

4.
During the term of the contract, if Party B lives apart from his or her spouse,
Party A shall grant Party B with home leaves of 15 day(s) one time per year
provided that Party B has served for that whole year. If Party B live together
with his or her spouse while his or her parents live in other place, Party B
shall be granted with home leaves of 15 day(s) once every four years. Within
home leave period, Party B shall be granted with monthly wage and various
allowances and the traveling expenses shall be reimbursed according to relevant
stipulations or undertaken by certain party concerned.

 
Party A shall consider the legal holidays, wedding holidays and funeral holidays
when Party B is having vocation in accordance with relevant prescriptions as
paid vocations.
 
ARTICLE FOUR LABOR PROTECTION AND WORK CONDITIONS
 
Party A will provide Party B with production (work) environment and labor
protective measures in accordance with regulations of the State concerning labor
safety and sanitation.
 

--------------------------------------------------------------------------------


ARTICLE FIVE WORKING HOURS AND REMUNERATION
 

1.
The work system for Party B shall be as arranged by Party A.

 

2.
When standard labor time system is carried out, the daily working time for Party
B as arranged by Party A shall be no more than eight (8) hours while the average
weekly working time shall be no less than forty (40) hours. The work system with
integrative computation of work hours or system of working at irregular time
shall be submitted for approval to labor administration department prior to its
application. Party A may extend working hours due to the requirements of its
production (work) after consultation with the trade union and Party B, but the
extended working hour for a day shall generally not exceed one (1) hour; if such
extension is called for due to special reasons, the extended hours shall not
exceed three (3) hours a day. However, the total extension in a month shall not
exceed thirty-six (36) hours.

 

3.
If the extension of working hours is arranged for Party B, no less than one
hundred and fifty percent (150%) of normal wages shall be paid to Party B by
Party A; if Party B is arranged to work in the non-business days and Party A
fails to make arrangement for Party B to have deferred days off, no less than
two hundred percent (200%) of normal wages shall be paid to Party B; if Party B
is arranged to work in statutory holidays, no less than three hundred percent
(300%) of normal wages shall be paid to Party B.

 

4.
Party A shall pay wages to Party B in accordance with Party B’s present position
and work post and the wages per year for Party B in the probation period shall
be (US61,550)RMB480,000 Yuan. The wages per month after the probation period
shall be(US61,550)RMB480,000 Yuan. If Party A has stopped work for more than
fifteen (15) consecutive days, Party A shall give basic living allowance of N/A
Yuan to Party B. The wages shall be distributed once a month by Party A and the
payday shall be this 1st day in every month. The minimum wage level shall be no
less than the prescribed amount.

 

5.
Party A may gradually improve Party B’s wage level in view of its business
condition and Party B’s skill proficiency and work efficiency.

 
ARTICLE SIX WORK DISCIPLINE
 
Party A shall make various rules and regulations and work discipline in
accordance with relevant laws and regulations and Party B shall strictly comply
with such rules and obey management of Party A.
 
ARTICLE SEVEN CANCELLATION AND TERMINATION OF LABOR CONTRACT
 

1.
This labor contract may be terminated if mutually agreed by each of Party A and
Party B upon consultation.

 

2.
Under any of the following circumstances, Party A may terminate this contract:

 

(1)
During the probation period, Party B fails to meet the conditions of
recruitment;

 

(2)
Party B seriously breaches labor discipline or rules and regulations of Party A;

 

(3)
Party B commits a serious dereliction of duty, or takes advantage of his or her
position for personal ends, resulting in major harm to the Party A’s interests;
or

 

(4)
Party B’s criminal liability is prosecuted according to law.

 

--------------------------------------------------------------------------------


 
3.
Under any of the following circumstances, Party A may terminate this contract
upon thirty (30) days’ prior written notice to Party B:

 

(1)
Party B contracts an illness or non-work-related injury, and after the
completion of his or her medical treatment, Party B can not engage in its
original work or in other work arranged by Party A;

 

(2)
The employee is incompetent and remains incompetent after undergoing training or
after assignment to another post; or

 

(3)
Where performance of this labor contract becomes impossible due to the major
changes in the objective circumstances upon which this contract was based at the
time of its conclusion, and consultations between the parties hereto fail to
produce agreement on amendment of this labor contract;

 

4.
Under any of the circumstances, Party A may not terminate this labor contract in
accordance with Article twenty-six and Article twenty-seven of Labor Law of the
People’s Republic of China:

 

(1)
Party B has contracted an occupational illness or suffered a work-related injury
and has been confirmed to have totally or partially lost the ability to work;

 

(2)
Party B is within the specified medical treatment period for an illness or
non-work-related injury;

 

(3)
The female employee is within any of the pregnant, puerperal or breast-feeding
period; or

 

(4)
Other circumstances provided for under laws or regulations.

 

5.
Party B may terminate this labor contract upon thirty (30) days’ prior written
notice to Party A.

 

6.
Party B may terminate the labor contract upon notice to Party A at any time
under any of the following circumstances:

 

(1)
Within the probation period;

 

(2)
Party A forces Party B to work by resorting to violence, intimidation or illegal
restriction of personal freedom.

 

(3)
Party A fails to pay labor remuneration or to provide working conditions as
agreed upon in the labor contract.

 

7.
This contract shall terminate upon expiration of its term and may be renewed
upon mutual agreement of Party A and Party B through consultation due to the
requirements of its production (work). The contract with a flexible term shall
immediately terminate when Party B reaches the statutory retirement age.

 

8.
If Party B meets the conditions for enjoying living allowances after the labor
contract is terminated, Party A shall grant such allowances to Party B in
accordance with relevant stipulations.

 
ARTICLE EIGHT LIABILITIES FOR BREACH OF LABOR CONTRACT
 
This contract shall be strictly complied with by each of Party A and Party B
upon conclusion. Should any party breach this contract, the liability shall be
investigated and fixed in accordance with relevant stipulations and the liable
party shall make compensation for economical losses caused to the other party in
view of the result and its liability.
 

--------------------------------------------------------------------------------


ARTICLE NINE SETTLEMENT OF LABOR DISPUTES
 
Any and all labor dispute arising out of performance of this contract may be
submitted for arbitration to the competent labor dispute arbitration committee.
The party that requests for arbitration shall file a written application to the
labor dispute arbitration committee within sixty (60) days starting from the
date of the occurrence of the labor dispute.
 
ARTICLE TEN 
 
The matters not mentioned herein shall be carried out in accordance with
relevant laws, regulations and policies of the State.
 
ARTICLE ELEVEN 
 
This contract shall be executed in triplicate, each of Party A, Party B and
verification organization holding one and shall be invalid if altered or
executed by non-duly-authorized representative.
 
ARTICLE TWELVE
 
Other necessary Items to be agreed by and between the parties hereto:
 
 

                Party A (Seal) Party B (Signature and Seal) New Oriental Energy
& Chemical Corp.
Ben Wang


 

--------------------------------------------------------------------------------

